Citation Nr: 0735951	
Decision Date: 11/15/07    Archive Date: 11/26/07

DOCKET NO.  04-28 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to non service-connected burial benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. Preston, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1945 to May 
1946.  He died in October 2003; the appellant is his 
surviving spouse.   

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a May 2004 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.  In November 2007, the Board granted a motion 
to advance this appeal on the Board's docket.


FINDINGS OF FACT

1.  The veteran died in October 2003 and was buried later 
that month.

2.  In April 2004, the funeral director who had provided the 
veteran with plot and interment services executed a claim for 
reimbursement by VA of the unpaid balance for those services; 
the unpaid balance was in excess of $600.00.

3.  VA paid the funeral director $300.00 for funeral costs 
and another $300.00 for cemetery/plot costs.


CONCLUSION OF LAW

The criteria for payment of non service-connected burial 
benefits to the appellant have not been met.  38 U.S.C.A. §§ 
2302, 2304 (West 2002); 38 C.F.R. §§ 3.1600(f), 3.1601 
(2007). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2007), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  

As explained below, the pertinent facts in this case are not 
in dispute and the law is dispositive.  Consequently, there 
is no additional evidence that could be obtained to 
substantiate the claim, and no further action is required to 
comply with the VCAA or the implementing regulation.  See 
Manning v. Principi, 16 Vet. App. 534, 542 (2002); VAOPGCPREC 
5-2004 (June 23, 2004).

Legal Criteria

Under the applicable criteria, in the case of a deceased 
veteran who at the time of death was in receipt of VA 
compensation or a pension, VA may pay a certain sum to cover 
the burial and funeral expenses of the deceased veteran and 
the expenses of preparing the body and transporting it to the 
place of burial.  38 U.S.C.A. § 2302(a).

If a veteran's death is not service connected, an amount not 
to exceed the amount specified in 38 U.S.C.A. § 2302 may be 
paid toward the veteran's funeral and burial expenses, 
including the cost of transporting the body to the place of 
burial.  Entitlement is subject to, among other conditions, 
the veteran being in receipt of VA compensation or a pension 
at the time of his death.  38 C.F.R. § 3.1600(b).

Applications for payments under 38 U.S.C.A. § 2302 must be 
filed within two years after the burial of the veteran.  38  
U.S.C.A. § 2304.  Claims for reimbursement or direct payment 
of burial and funeral expenses under 38 C.F.R. § 3.1600(b) 
must be received by VA within two years after the permanent 
burial or cremation of the body.  38 C.F.R. § 3.1601(a).  

Claims for the plot or interment allowance may be executed by 
the funeral director who provided plot or interment services 
where either the entire bill for such or any balance thereof 
is unpaid.  38 C.F.R. § 3.1601(a)(2)(i).  The plot or 
interment allowance is payable to the person or entity who 
incurred the expenses.  38 C.F.R. § 3.1600(f).

Analysis

The essential facts of this case are not in dispute.  The 
evidence of record shows that the veteran died on October [redacted], 
2003, and he was buried on October [redacted], 2003.  At the time of 
his death, the veteran was in receipt of a non service-
connected pension.  No claim has been made that his death was 
service-connected.  In April 2004, the funeral director who 
had provided burial and funeral services filed an application 
for burial benefits.  

The appellant stated that she and the veteran had pre-paid 
the burial and funeral expenses to the funeral home.  While 
the funeral home's statement of account shows that the 
appellant had paid $4, 809.47 for burial and funeral 
expenses, it also reflects that the total bill was $5,793.20, 
leaving an unpaid balance of $983.73.  The funeral home 
therefore incurred an unpaid expense by providing burial and 
funeral services whose cost exceeded the paid amount of 
$4,809.47 by $983.73.  The funeral home executed a timely 
claim in April 2004 for reimbursement of the unpaid balance 
due for said burial and funeral services and was paid the 
entire amount payable by VA in accordance with 38 U.S.C.A. § 
2302, which was $600.

The Board finds that the RO's decision to pay burial benefits 
to the funeral home because it had incurred the 
aforementioned unpaid expense was correct.

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in a case where the law is dispositive 
of the claim, the claim should be denied because of lack of 
legal merit under the law.  See Sabonis v. Brown, 6 Vet. App.  
426 (1994).  Accordingly, this appeal must be denied.


ORDER

Entitlement to non service-connected burial benefits is 
denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


